internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-162144-02 date mar taxpayer facility generator state a state b state c state d commission company a company b company c intertie legend plr-162144-02 a affiliate year date dear this letter responds to taxpayer’s letter dated date requesting a letter_ruling concerning whether the loss of qualified_facility qf status by facility would give rise to a deemed transfer of an intertie by generator to taxpayer and if so if that transfer would be a nonshareholder contribution_to_capital excludable from taxpayer’s income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a public_utility company organized and existing under the laws of state a taxpayer is engaged principally in the business of operating electrical transmission facilities in state a state b state c and state d taxpayer is regulated by commission taxpayer is an indirect wholly owned subsidiary of company a company a is the parent of a group of corporations which files a consolidated_return taxpayer is included as a member of that consolidated federal_income_tax return generator is a state a limited_partnership it is the owner and operator of facility generator is a disregarded_entity for federal_income_tax purposes and is treated as a division of company b currently facility is a qf as defined in sec_3 of the federal power act as amended by section of the public_utilities regulatory policies act of purpa facility which has a nominal capacity of approximately amw began operation and was placed_in_service for federal_income_tax purposes in year at the time facility was placed_in_service the intertie was required to enable generator to introduce electricity into taxpayer’s integrated transmission grid so that it could satisfy its supply obligation to taxpayer under the long term power purchase agreement that was then in place taxpayer constructed the intertie and generator reimbursed taxpayer for all costs upon completion of construction taxpayer transferred ownership of the intertie to affiliate plr-162144-02 facility is currently classified as a merchant plant which means that it can sell the power it produces on the open market in order to facilitate sales of its power output generator has entered into two separate agreements - an interconnection agreement ia and a power marketing agreement pma both agreements became effective on date generator entered into the pma with company c a related_entity under the pma generator committed to sell all of its output to company c under purpa the facility is required to meet inter alia operating standards and efficiency standards both of which must be met to attain and retain qf status the achievement of these standards places significant constraints on the operational flexibility available to generator in its management of facility upon review generator has determined that maintaining the operational characteristics necessary to the continuance of qf status is economically disadvantageous consequently generator intends to effect a forfeiture of its qf status this will be accomplished by operating facility in a fashion that will no longer meet the qf requirements ruling requested taxpayer requests the service to rule that the change in the status of facility from a qf under purpa to a non-qf will not give rise to a taxable contribution_in_aid_of_construction ciac within the meaning of sec_118 and hence taxpayer will not realize any income relating to the change in facility’s qf status law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production plr-162144-02 the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provide specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciac made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess conference_report in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qf to a utility is to permit the sale of power by the qf to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qfs to utilities notice_88_129 provides in part that with respect to transfers made by a qf to a utility exclusively in connection with the sale of electricity by the qf to the utility a utility will not realize income upon transfer of an intertie by a qf an intertie may include new connecting and transmission facilities or modifications upgrades or relocations of a utility’s existing transmission network the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qf to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qf to a utility will not be treated as a qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years notice_88_129 also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qf pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qf will be deemed to transfer the plr-162144-02 property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qfs nothing in any of the above cited authorities supports a conclusion that the change in qf status would give rise to a deemed contribution accordingly based solely on the foregoing analysis and the representations made by taxpayer we rule that the change in the status of facility from a qf under purpa to a non-qf will not give rise to a deemed transfer of an intertie by generator to taxpayer for purposes of sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied as to whether taxpayer met the requirements of notice_88_129 when the intertie was originally constructed and transferred in year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s walter h woo walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy cc
